Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 1 of 16 Page ID #:180




  1

  2

  3

  4

  5

  6

  7

  8
                                UNITED STATES DISTRICT COURT

  9
                               CENTRAL DISTRICT OF CALIFORNIA

 10
            A.C.T. 898 PRODUCTS, INC., a
 11         California Corporation,                    Case No. 2:19-cv-10803-MWF-GJS

 12
                        Plaintiff,                      STIPULATED PROTECTIVE
 13                                                     ORDER1
                  v.
 14
            HEADQUARTERS BEAUTY
 15         SUPPLIES, INC., a California
            corporation; SHALEEN M. DIEP, an
 16         individual; and DOES 1 through 10,
            inclusive,
 17

 18                     Defendant.

 19    1.       A. PURPOSES AND LIMITATIONS

 20             Discovery in this action is likely to involve production of confidential,

 21    proprietary or private information for which special protection from public

 22    disclosure and from use for any purpose other than prosecuting this litigation may

 23    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

 24    enter the following Stipulated Protective Order. The parties acknowledge that this

 25    Order does not confer blanket protections on all disclosures or responses to

 26    discovery and that the protection it affords from public disclosure and use extends

 27
       1
 28     This Stipulated Protective Order is substantially based on the model protective
       order provided under Magistrate Judge Gail J. Standish’s Procedures.
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 2 of 16 Page ID #:181




  1    only to the limited information or items that are entitled to confidential treatment
  2    under the applicable legal principles.
  3          B. GOOD CAUSE STATEMENT
  4          This action is likely to involve trade secrets, customer and pricing lists and
  5    other valuable research, development, commercial, financial, technical and/or
  6    proprietary information for which special protection from public disclosure and
  7    from use for any purpose other than prosecution of this action is warranted. Such
  8    confidential and proprietary materials and information consist of, among other
  9    things, confidential business or financial information, information regarding
 10    confidential business practices, or other confidential research, development, or
 11    commercial information (including information implicating privacy rights of third
 12    parties), information otherwise generally unavailable to the public, or which may be
 13    privileged or otherwise protected from disclosure under state or federal statutes,
 14    court rules, case decisions, or common law. Accordingly, to expedite the flow of
 15    information, to facilitate the prompt resolution of disputes over confidentiality of
 16    discovery materials, to adequately protect information the parties are entitled to keep
 17    confidential, to ensure that the parties are permitted reasonable necessary uses of
 18    such material in preparation for and in the conduct of trial, to address their handling
 19    at the end of the litigation, and serve the ends of justice, a protective order for such
 20    information is justified in this matter. It is the intent of the parties that information
 21    will not be designated as confidential for tactical reasons and that nothing be so
 22    designated without a good faith belief that it has been maintained in a confidential,
 23    non-public manner, and there is good cause why it should not be part of the public
 24    record of this case.
 25          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 26            The parties further acknowledge, as set forth in Section 12.3, below, that this
 27    Stipulated Protective Order does not entitle them to file confidential information
 28    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
                                                   2
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 3 of 16 Page ID #:182




  1    and the standards that will be applied when a party seeks permission from the court
  2    to file material under seal.
  3          There is a strong presumption that the public has a right of access to judicial
  4    proceedings and records in civil cases. In connection with non-dispositive motions,
  5    good cause must be shown to support a filing under seal. See Kamakana v. City and
  6    County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  7    Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
  8    Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
  9    require good cause showing), and a specific showing of good cause or compelling
 10    reasons with proper evidentiary support and legal justification, must be made with
 11    respect to Protected Material that a party seeks to file under seal. The parties’ mere
 12    designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
 13    without the submission of competent evidence by declaration, establishing that the
 14    material sought to be filed under seal qualifies as confidential, privileged, or
 15    otherwise protectable—constitute good cause.
 16          Further, if a party requests sealing related to a dispositive motion or trial, then
 17    compelling reasons, not only good cause, for the sealing must be shown, and the
 18    relief sought shall be narrowly tailored to serve the specific interest to be protected.
 19    See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
 20    each item or type of information, document, or thing sought to be filed or introduced
 21    under seal in connection with a dispositive motion or trial, the party seeking
 22    protection must articulate compelling reasons, supported by specific facts and legal
 23    justification, for the requested sealing order. Again, competent evidence supporting
 24    the application to file documents under seal must be provided by declaration.
 25          Any document that is not confidential, privileged, or otherwise protectable in
 26    its entirety will not be filed under seal if the confidential portions can be redacted.
 27    If documents can be redacted, then a redacted version for public viewing, omitting
 28    only the confidential, privileged, or otherwise protectable portions of the document,
                                                   3
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 4 of 16 Page ID #:183




  1    shall be filed. Any application that seeks to file documents under seal in their
  2    entirety should include an explanation of why redaction is not feasible.
  3    2.     DEFINITIONS
  4           2.1    Action: this pending federal lawsuit, entitled A.C.T. 898 Products, Inc.
  5    v. Headquarters Beauty Supplies, Inc. and Shaleen M. Diep, USDC CDCA Case
  6    No. 2:19-cv-10803-MWF-GJS.
  7           2.2    Challenging Party: a Party or Non-Party that challenges the
  8    designation of information or items under this Order.
  9           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 10    how it is generated, stored or maintained) or tangible things that qualify for
 11    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 12    the Good Cause Statement.
 13           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 14    their support staff).
 15           2.5    Designating Party: a Party or Non-Party that designates information or
 16    items that it produces in disclosures or in responses to discovery as
 17    “CONFIDENTIAL.”
 18           2.6    Disclosure or Discovery Material: all items or information, regardless
 19    of the medium or manner in which it is generated, stored, or maintained (including,
 20    among other things, testimony, transcripts, and tangible things), that are produced or
 21    generated in disclosures or responses to discovery in this matter.
 22           2.7    Expert: a person with specialized knowledge or experience in a matter
 23    pertinent to the litigation who has been retained by a Party or its counsel to serve as
 24    an expert witness or as a consultant in this Action.
 25           2.8    House Counsel: attorneys who are employees of a party to this Action.
 26    House Counsel does not include Outside Counsel of Record or any other outside
 27    counsel.
 28           2.9    Non-Party: any natural person, partnership, corporation, association or
                                                  4
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 5 of 16 Page ID #:184




  1    other legal entity not named as a Party to this action.
  2          2.10 Outside Counsel of Record: attorneys who are not employees of a
  3    party to this Action but are retained to represent or advise a party to this Action and
  4    have appeared in this Action on behalf of that party or are affiliated with a law firm
  5    that has appeared on behalf of that party, and includes support staff.
  6          2.11 Party: any party to this Action, including all of its officers, directors,
  7    employees, consultants, retained experts, and Outside Counsel of Record (and their
  8    support staffs).
  9          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 10    Discovery Material in this Action.
 11          2.13 Professional Vendors: persons or entities that provide litigation
 12    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 13    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 14    and their employees and subcontractors.
 15          2.14 Protected Material: any Disclosure or Discovery Material that is
 16    designated as “CONFIDENTIAL.”
 17          2.15 Receiving Party: a Party that receives Disclosure or Discovery
 18    Material from a Producing Party.
 19
       3.    SCOPE
             The protections conferred by this Stipulation and Order cover not only
 20
       Protected Material (as defined above), but also (1) any information copied or
 21
       extracted from Protected Material; (2) all copies, excerpts, summaries, or
 22
       compilations of Protected Material; and (3) any testimony, conversations, or
 23
       presentations by Parties or their Counsel that might reveal Protected Material.
 24
             Any use of Protected Material at trial shall be governed by the orders of the
 25
       trial judge. This Order does not govern the use of Protected Material at trial.
 26
       4.    DURATION
 27
             FINAL DISPOSITION of the action is defined as the conclusion of any
 28
                                                  5
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 6 of 16 Page ID #:185




  1    appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
  2    has run. Except as set forth below, the terms of this protective order apply through
  3    FINAL DISPOSITION of the action. The parties may stipulate that the they will be
  4    contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
  5    but will have to file a separate action for enforcement of the agreement once all
  6    proceedings in this case are complete.
  7          Once a case proceeds to trial, information that was designated as
  8    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  9    as an exhibit at trial becomes public and will be presumptively available to all
 10    members of the public, including the press, unless compelling reasons supported by
 11    specific factual findings to proceed otherwise are made to the trial judge in advance
 12    of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
 13    showing for sealing documents produced in discovery from “compelling reasons”
 14    standard when merits-related documents are part of court record). Accordingly, for
 15    such materials, the terms of this protective order do not extend beyond the
 16    commencement of the trial.
 17    5.    DESIGNATING PROTECTED MATERIAL
 18          5.1    Exercise of Restraint and Care in Designating Material for Protection.
 19    Each Party or Non-Party that designates information or items for protection under
 20    this Order must take care to limit any such designation to specific material that
 21    qualifies under the appropriate standards. The Designating Party must designate for
 22    protection only those parts of material, documents, items or oral or written
 23    communications that qualify so that other portions of the material, documents, items
 24    or communications for which protection is not warranted are not swept unjustifiably
 25    within the ambit of this Order.
 26          Mass, indiscriminate or routinized designations are prohibited. Designations
 27    that are shown to be clearly unjustified or that have been made for an improper
 28    purpose (e.g., to unnecessarily encumber the case development process or to impose
                                                  6
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 7 of 16 Page ID #:186




  1    unnecessary expenses and burdens on other parties) may expose the Designating
  2    Party to sanctions.
  3          If it comes to a Designating Party’s attention that information or items that it
  4    designated for protection do not qualify for protection, that Designating Party must
  5    promptly notify all other Parties that it is withdrawing the inapplicable designation.
  6          5.2      Manner and Timing of Designations. Except as otherwise provided in
  7    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  8    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  9    under this Order must be clearly so designated before the material is disclosed or
 10    produced.
 11          Designation in conformity with this Order requires:
 12                (a) for information in documentary form (e.g., paper or electronic
 13    documents, but excluding transcripts of depositions or other pretrial or trial
 14    proceedings), that the Producing Party affix at a minimum, the legend
 15    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 16    contains protected material. If only a portion of the material on a page qualifies for
 17    protection, the Producing Party also must clearly identify the protected portion(s)
 18    (e.g., by making appropriate markings in the margins).
 19          A Party or Non-Party that makes original documents available for inspection
 20    need not designate them for protection until after the inspecting Party has indicated
 21    which documents it would like copied and produced. During the inspection and
 22    before the designation, all of the material made available for inspection shall be
 23    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 24    documents it wants copied and produced, the Producing Party must determine which
 25    documents, or portions thereof, qualify for protection under this Order. Then,
 26    before producing the specified documents, the Producing Party must affix the
 27    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 28    portion of the material on a page qualifies for protection, the Producing Party also
                                                   7
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 8 of 16 Page ID #:187




  1    must clearly identify the protected portion(s) (e.g., by making appropriate markings
  2    in the margins).
  3                (b) for testimony given in depositions that the Designating Party identifies
  4    the Disclosure or Discovery Material on the record, before the close of the
  5    deposition all protected testimony.
  6                (c) for information produced in some form other than documentary and
  7    for any other tangible items, that the Producing Party affix in a prominent place on
  8    the exterior of the container or containers in which the information is stored the
  9    legend “CONFIDENTIAL.” If only a portion or portions of the information
 10    warrants protection, the Producing Party, to the extent practicable, shall identify the
 11    protected portion(s).
 12          5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 13    failure to designate qualified information or items does not, standing alone, waive
 14    the Designating Party’s right to secure protection under this Order for such material.
 15    Upon timely correction of a designation, the Receiving Party must make reasonable
 16    efforts to assure that the material is treated in accordance with the provisions of this
 17    Order.
 18    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 19          6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 20    designation of confidentiality at any time that is consistent with the Court’s
 21    Scheduling Order.
 22          6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 23    resolution process under Local Rule 37.1 et seq.
 24          6.3      The burden of persuasion in any such challenge proceeding shall be on
 25    the Designating Party. Frivolous challenges, and those made for an improper
 26    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 27    parties) may expose the Challenging Party to sanctions. Unless the Designating
 28    Party has waived or withdrawn the confidentiality designation, all parties shall
                                                   8
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 9 of 16 Page ID #:188




  1    continue to afford the material in question the level of protection to which it is
  2    entitled under the Producing Party’s designation until the Court rules on the
  3    challenge.
  4    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  5          7.1      Basic Principles. A Receiving Party may use Protected Material that is
  6    disclosed or produced by another Party or by a Non-Party in connection with this
  7    Action only for prosecuting, defending or attempting to settle this Action. Such
  8    Protected Material may be disclosed only to the categories of persons and under the
  9    conditions described in this Order. When the Action has been terminated, a
 10    Receiving Party must comply with the provisions of section 13 below (FINAL
 11    DISPOSITION).
 12          Protected Material must be stored and maintained by a Receiving Party at a
 13    location and in a secure manner that ensures that access is limited to the persons
 14    authorized under this Order.
 15          7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 16    otherwise ordered by the court or permitted in writing by the Designating Party, a
 17    Receiving Party may disclose any information or item designated
 18    “CONFIDENTIAL” only to:
 19                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
 20    well as employees of said Outside Counsel of Record to whom it is reasonably
 21    necessary to disclose the information for this Action;
 22                (b) the officers, directors, and employees (including House Counsel) of
 23    the Receiving Party to whom disclosure is reasonably necessary for this Action;
 24                (c) Experts (as defined in this Order) of the Receiving Party to whom
 25    disclosure is reasonably necessary for this Action and who have signed the
 26    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 27                (d) the court and its personnel;
 28                (e) court reporters and their staff;
                                                      9
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 10 of 16 Page ID #:189




   1             (f) professional jury or trial consultants, mock jurors, and Professional
   2   Vendors to whom disclosure is reasonably necessary for this Action and who have
   3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4             (g) the author or recipient of a document containing the information or a
   5   custodian or other person who otherwise possessed or knew the information;
   6             (h) during their depositions, witnesses, and attorneys for witnesses, in the
   7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   9   not be permitted to keep any confidential information unless they sign the
  10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  11   agreed by the Designating Party or ordered by the court. Pages of transcribed
  12   deposition testimony or exhibits to depositions that reveal Protected Material may
  13   be separately bound by the court reporter and may not be disclosed to anyone except
  14   as permitted under this Stipulated Protective Order; and
  15             (i) any mediator or settlement officer, and their supporting personnel,
  16   mutually agreed upon by any of the parties engaged in settlement discussions.
  17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  18         IN OTHER LITIGATION
  19         If a Party is served with a subpoena or a court order issued in other litigation
  20   that compels disclosure of any information or items designated in this Action as
  21   “CONFIDENTIAL,” that Party must:
  22             (a) promptly notify in writing the Designating Party. Such notification
  23   shall include a copy of the subpoena or court order;
  24             (b) promptly notify in writing the party who caused the subpoena or order
  25   to issue in the other litigation that some or all of the material covered by the
  26   subpoena or order is subject to this Protective Order. Such notification shall include
  27   a copy of this Stipulated Protective Order; and
  28             (c) cooperate with respect to all reasonable procedures sought to be
                                                  10
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 11 of 16 Page ID #:190




   1   pursued by the Designating Party whose Protected Material may be affected.
   2         If the Designating Party timely seeks a protective order, the Party served with
   3   the subpoena or court order shall not produce any information designated in this
   4   action as “CONFIDENTIAL” before a determination by the court from which the
   5   subpoena or order issued, unless the Party has obtained the Designating Party’s
   6   permission. The Designating Party shall bear the burden and expense of seeking
   7   protection in that court of its confidential material and nothing in these provisions
   8   should be construed as authorizing or encouraging a Receiving Party in this Action
   9   to disobey a lawful directive from another court.
  10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  11         PRODUCED IN THIS LITIGATION
  12             (a) The terms of this Order are applicable to information produced by a
  13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  14   produced by Non-Parties in connection with this litigation is protected by the
  15   remedies and relief provided by this Order. Nothing in these provisions should be
  16   construed as prohibiting a Non-Party from seeking additional protections.
  17             (b) In the event that a Party is required, by a valid discovery request, to
  18   produce a Non-Party’s confidential information in its possession, and the Party is
  19   subject to an agreement with the Non-Party not to produce the Non-Party’s
  20   confidential information, then the Party shall:
  21                (1) promptly notify in writing the Requesting Party and the Non-Party
  22   that some or all of the information requested is subject to a confidentiality
  23   agreement with a Non-Party;
  24                (2) promptly provide the Non-Party with a copy of the Stipulated
  25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  26   specific description of the information requested; and
  27                (3) make the information requested available for inspection by the
  28   Non-Party, if requested.
                                                 11
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 12 of 16 Page ID #:191




   1             (c) If the Non-Party fails to seek a protective order from this court within
   2   14 days of receiving the notice and accompanying information, the Receiving Party
   3   may produce the Non-Party’s confidential information responsive to the discovery
   4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
   5   not produce any information in its possession or control that is subject to the
   6   confidentiality agreement with the Non-Party before a determination by the court.
   7   Absent a court order to the contrary, the Non-Party shall bear the burden and
   8   expense of seeking protection in this court of its Protected Material.
   9   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  11   Protected Material to any person or in any circumstance not authorized under this
  12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
  13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
  14   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  15   persons to whom unauthorized disclosures were made of all the terms of this Order,
  16   and (d) request such person or persons to execute the “Acknowledgment and
  17   Agreement to Be Bound” that is attached hereto as Exhibit A.
  18   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  19         PROTECTED MATERIAL
  20         When a Producing Party gives notice to Receiving Parties that certain
  21   inadvertently produced material is subject to a claim of privilege or other protection,
  22   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  23   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  24   procedure may be established in an e-discovery order that provides for production
  25   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  26   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  27   communication or information covered by the attorney-client privilege or work
  28   product protection, the parties may incorporate their agreement in the stipulated
                                                 12
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 13 of 16 Page ID #:192




   1   protective order submitted to the court.
   2   12.   MISCELLANEOUS
   3         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   4   person to seek its modification by the Court in the future.
   5         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   6   Protective Order, no Party waives any right it otherwise would have to object to
   7   disclosing or producing any information or item on any ground not addressed in this
   8   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   9   ground to use in evidence of any of the material covered by this Protective Order.
  10         12.3 Filing Protected Material. A Party that seeks to file under seal any
  11   Protected Material must comply with Local Civil Rule 79-5. Protected Material
  12   may only be filed under seal pursuant to a court order authorizing the sealing of the
  13   specific Protected Material at issue. If a Party’s request to file Protected Material
  14   under seal is denied by the court, then the Receiving Party may file the information
  15   in the public record unless otherwise instructed by the court.
  16   13.   FINAL DISPOSITION
  17         After the final disposition of this Action, as defined in paragraph 4, within 60
  18   days of a written request by the Designating Party, each Receiving Party must return
  19   all Protected Material to the Producing Party or destroy such material. As used in
  20   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  21   summaries, and any other format reproducing or capturing any of the Protected
  22   Material. Whether the Protected Material is returned or destroyed, the Receiving
  23   Party must submit a written certification to the Producing Party (and, if not the same
  24   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  25   (by category, where appropriate) all the Protected Material that was returned or
  26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  27   abstracts, compilations, summaries or any other format reproducing or capturing any
  28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                  13
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 14 of 16 Page ID #:193




   1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   3   reports, attorney work product, and consultant and expert work product, even if such
   4   materials contain Protected Material. Any such archival copies that contain or
   5   constitute Protected Material remain subject to this Protective Order as set forth in
   6   Section 4 (DURATION).
   7                               [CONTINUED ON NEXT PAGE]

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 14
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 15 of 16 Page ID #:194




   1   14.   VIOLATION
   2   Any violation of this Order may be punished by appropriate measures including,
   3   without limitation, contempt proceedings and/or monetary sanctions.
   4

   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6

   7   DATED: October 5, 2020
   8

   9   ___________________________________
       Dariush G. Adli
  10   Ben Jakovljevic
  11   Attorneys for Plaintiff
       A.C.T. 898 PRODUCTS, INC.
  12

  13
       DATED:October 5, 2020
  14

  15
       _____________________________________
  16
       Jason S. Roberts
  17   Amanda C. Lewis
       Attorneys for Defendants
  18   HEADQUARTERS BEAUTY SUPPLIES, INC.
       and SHALEEN M. DIEP
  19

  20
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  21

  22
       DATED: October 6, 2020
  23

  24

  25
       _____________________________________
  26
       GAIL J. STANDISH
  27   UNITED STATES MAGISTRATE JUDGE

  28
                                               15
Case 2:19-cv-10803-MWF-GJS Document 27 Filed 10/06/20 Page 16 of 16 Page ID #:195




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Stipulated Protective Order that
   7   was issued by the United States District Court for the Central District of California
   8   on [date] in the case of A.C.T. 898 Products, Inc. vs. HEADQUARTERS BEAUTY
   9   SUPPLIES, INC., a California corporation; SHALEEN M. DIEP, an individual. et.
  10   al. pending in the United States District Court for the Central District of California,
  11   as Case No. 2:19-cv-10803-MWF-GJS. I agree to comply with and to be bound by
  12   all the terms of this Stipulated Protective Order and I understand and acknowledge
  13   that failure to so comply could expose me to sanctions and punishment in the nature
  14   of contempt. I solemnly promise that I will not disclose in any manner any
  15   information or item that is subject to this Stipulated Protective Order to any person
  16   or entity except in strict compliance with the provisions of this Order.
  17   I further agree to submit to the jurisdiction of the United States District Court for the
  18   Central District of California for enforcing the terms of this Stipulated Protective
  19   Order, even if such enforcement proceedings occur after termination of this action.
  20   I hereby appoint __________________________ [print or type full name] of
  21   _______________________________________ [print or type full address and
  22   telephone number] as my California agent for service of process in connection with
  23   this action or any proceedings related to enforcement of this Stipulated Protective
  24   Order.
  25   Date: ______________________________________
  26   City and State where sworn and signed: _________________________________
  27   Printed name: _______________________________
  28   Signature: __________________________________
                                                  16
